DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 11-20 directed to inventions non-elected without traverse.  Accordingly, Claims 11-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-6, 9-10 are unchanged from the amendments filed on December 3, 2020.
Claims 7 are cancelled, per the amendments filed on December 3, 2020.
Claims 11-20 are cancelled, per the Election filed on February 28, 2019.

The application has been amended as follows:

In the Claims
8. (Currently Amended) 		The system according to claim 1 (7), wherein the carriage is adapted for coupling to the heating station when at least a portion of the article is positioned in an interior portion of the heating station.


Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments dated December 3, 2020 are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742